IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. AP-77,050



                         GREGORY PAUL DAMM, Appellant

                                              v.

                                 THE STATE OF TEXAS

    ON DIRECT APPEAL FROM THE TRIAL COURT’S DENIAL OF AN
           APPLICATION FOR A WRIT OF HABEAS CORPUS
             AND MOTION FOR STAY OF EXTRADITION
 FILED IN CAUSE NO. 201400025 IN THE 18 TH JUDICIAL DISTRICT COURT
                         JOHNSON COUNTY

       Per curiam.

                                       OPINION

       By a document electronically filed in this Court, appellant purports to appeal from

the trial court’s denial of his application for a writ of habeas corpus that challenged his

extradition from the State of Texas to the State of Louisiana for the alleged crime of

failure of a sex offender to notify law enforcement of a change of address. However,

appellant has not properly invoked the jurisdiction of this Court. Therefore, his appeal is
                                                                               Damm – 2

dismissed. No motions for rehearing will be entertained, and the Clerk’s Office is

instructed to issue mandate immediately.

Delivered:          March 18, 2015
Do not publish